The sole issue, as stated by appellants, “is the validity of the finding of partial dependency of the decedent’s mother.” There is substantial evidence that the expenses of the household, consisting of decedent’s parents, his younger brother and himself, exceeded $4,000 per year, inclusive of income tax and other withholdings from the father’s wages, after adjustment for tax refunds; against which were applied the father’s gross wages of $2,900 and contributions of from $260 to $520 by the brother, and that the resulting deficit was absorbed by decedent’s contributions of $1,300, which contributions could be, and were found to exceed the eoát of decedent’s room and board and to aid his mother’s support. The credibility of the evidence was, of course, for the board the correct tests of dependency were applied and the award was proper. (Matter of Kaiser v. U. S. O. Camp Shows, 269 App. Div. 915, affd. 296 N. Y. 532; Matter of Martorana v. Tensolite Insulated Wire Co., 14 A D 2d 462; Matter of Jardine v. Drake-Crafe-Winston-Tecon-Conduit, 5 A D 2d 727.) Decision and award affirmed, with eoSts to the Workmen’s Compensation Board. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur.